                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   CONTINENTAL MEDICAL TRANSPORT                            CASE NO. C20-0115-JCC
     LLC, d/b/a JET RESCUE,
10
                                                              ORDER
11                              Plaintiff,
            v.
12
     HEALTH CARE SERVICE CORPORATION,
13   d/b/a BLUE CROSS BLUE SHIELD OF
     ILLINOIS, et al.,
14

15                              Defendants.

16
            This matter comes before the Court on the parties’ respective motions for summary
17
     judgment (Dkt. Nos. 30, 35) and motions to seal (Dkt. Nos. 28, 33). Having thoroughly
18
     considered the briefing and the relevant record, the Court finds oral argument unnecessary and
19
     hereby DENIES Plaintiff’s motion for summary judgment (Dkt. No. 35), GRANTS Defendants’
20
     motion for summary judgment (Dkt. No. 30), and GRANTS the parties’ motions to seal (Dkt.
21
     Nos. 28, 33) for the reasons explained herein.
22
     I.     BACKGROUND
23
            Plaintiff is a provider of “long-range international air ambulance” services. (Dkt. No. 1 at
24
     2.) In July 2016, it transported D.O., a U.S. resident, from Lima, Peru to Miami, Florida for
25
     critical medical care to be rendered at Jackson Memorial Hospital. (Id.) D.O. initially fell ill
26


     ORDER
     C20-0115-JCC
     PAGE - 1
 1   while travelling in Peru on July 10, 2016. (Id. at 5.) Shortly after, he arrived at Clinica Delgado,

 2   a 150-bed general hospital located in Lima, which Plaintiff describes as “one of the newest and

 3   most advanced hospital facilities in South America.” (Id. at 5.) Nevertheless, D.O.’s physicians

 4   at Clinica Delgado and his representative in Peru decided to transfer D.O. to Jackson Memorial

 5   Hospital for additional care. (Id. at 5–6.) D.O. passed away on July 27, 2016, approximately five

 6   days after arriving in Miami. (Id. at 6.)

 7          At the time of the transfer, D.O. was a participant in the Boeing Company’s Consolidated

 8   Health and Welfare Benefit Plan (“Boeing Plan”), which Blue Cross Blue Shield of Illinois
 9   (“BCBS”) administered. (Id.) The Boeing Plan is an ERISA-governed plan that expressly covers
10   medically necessary air ambulance services. (See Dkt. No. 29 at 94.) Plaintiff presented charges
11   to BCBS for the air ambulance services that it rendered to D.O. of $536,540, which Plaintiff
12   asserted was the “usual, customary, and reasonable charge” for such services. (Dkt. No. 1 at 2.)
13   BCBS denied the claim in December 2016. (Id. at 11.) Plaintiff, on behalf of D.O.’s estate, 1
14   internally appealed BCBS’s denial through two successive appeals in 2018 and 2019. (Id. at 12–

15   14.) In each instance, BCBS upheld the denial based upon its finding that the flights were the

16   product of a “family preference” rather than medical necessity. (Id.) Plaintiff then sought

17   external review by an Independent Review Organization (“IRO”), which agreed with BCBS’s

18   determination that the flight was not medically necessary. (Id. at 15.)

19          Following its unsuccessful appeals, Plaintiff brought suit against the Boeing Plan and

20   BCBS in this Court. (See generally id.) Plaintiff seeks benefits allegedly due to it, on behalf of

21   D.O.’s estate, under the terms of the Boeing Plan pursuant to 29 U.S.C. § 1132(a)(1)(B), along

22   with attorney fees and costs. (Id. at 16–17.) Plaintiff also sought equitable relief pursuant to 29

23   U.S.C. § 1132(a)(3), (see id. at 17–18), but has since affirmatively withdrawn this claim, (see

24
            1
              Prior to the flight, D.O.’s ex-wife, who was travelling with him in Peru and served as
25   his representative for the medical decisions made in Peru, allegedly authorized the flight and
     executed a limited power of attorney and an assignment of benefits that authorized Plaintiff to
26   seek reimbursement of the air ambulance services on D.O.’s behalf. (See Dkt. No. 1 at 8.)

     ORDER
     C20-0115-JCC
     PAGE - 2
 1   Dkt. No. 36 at 2). Presently before the Court are Plaintiff’s and Defendants’ motions for

 2   summary judgment on Plaintiff’s remaining ERISA-based claim, (see Dkt. Nos. 30, 35), as well

 3   as related unopposed motions to seal, (see Dkt. Nos. 28, 33).

 4   II.      DISCUSSION

 5            The Employment Retirement Income Security Act of 1974 (“ERISA”) allows a plan

 6   participant or beneficiary “to recover benefits due to him under the terms of his plan, to enforce

 7   his rights under the terms of the plan, or to clarify his rights to future benefits under the terms of

 8   the plan.” 29 U.S.C. § 1132(a)(1)(B).
 9            A. Standard of Review
10            In an ERISA case, a motion for summary judgment is “the conduit to bring [that] legal
11   question before the district court and the usual tests of summary judgment, such as whether a
12   genuine dispute of material fact exists, do not apply.” Bendixen v. Standard Ins. Co., 185 F.3d
13   939, 942 (9th Cir. 1999). The Court reviews a plan administrator’s denial of benefits “under a de
14   novo standard unless the benefit plan gives the administrator or fiduciary discretionary authority
15   to determine eligibility for benefits or to construe the terms of the plan.” Firestone Tire &
16   Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989). When a plan does give the administrator that
17   discretion, the Court reviews a denial of benefits for an abuse of discretion. Montour v. Hartford
18   Life & Acc. Ins. Co., 588 F.3d 623, 629 (9th Cir. 2009). Whether an administrator abused its

19   discretion is a question of law, not fact. Nolan v. Heald Coll., 551 F.3d 1148, 1154 (9th Cir.

20   2009).

21            It is undisputed that the Plan Administrator here had the authority to determine benefit

22   eligibility and to construe the terms of the plan. (Compare Dkt. No. 30 at 11, with Dkt. No. 35 at

23   12.) This is also consistent with the Plan Supplement and the Master Welfare Plan (“MWP”).

24   (See Dkt. No. 29 at 76 (Plan Supplement indicating that the “Plan Administrator has the

25   exclusive right . . . to administer, apply, construe, and interpret the Plan”), Dkt. No. 29-12 at 51

26


     ORDER
     C20-0115-JCC
     PAGE - 3
 1   (MWP indicating that the “Plan Administrator’s powers include full discretionary authority to

 2   interpret the Plan”).)

 3           In this instance, it was not the Plan Administrator, but BCBS who made both the initial

 4   coverage decision and subsequent decisions denying Plaintiff’s internal appeals. (Dkt. No. 1 at

 5   11–14.) Therefore, at issue is whether the Plan Administrator effectively delegated its authority

 6   to BCBS. See Madden v. ITT Long Term Disability Plan for Salaried Employees, 914 F.2d 1279,

 7   1283–84 (9th Cir. 1990). An effective delegation is one that is done in a manner consistent with

 8   the Plan. See Shane v. Albertson’s Inc., 504 F.3d 1166, 1171 (9th Cir. 2007) (“[T]he focus
 9   should [be] on whether the [] Plan contemplated the possibility of a transfer of discretionary
10   authority to a third-party and whether there was evidence establishing [the] delegation.”).
11           According to the MWP, the Plan Administrator may delegate its duties “in whatever
12   manner and extent it chooses . . . [but a]ny allocation or delegation . . . will be in writing,
13   approved by a majority vote.” (Dkt. No. 29-12 at 52.) This vote occurred at the December 18,
14   2009 Employee Benefit Plan Committee meeting. (See Dkt. No. 38-1 at 2 (meeting minutes
15   memorializing the decision and indicating the change is to occur no earlier than January 1,
16   2011). 2) BCBS’s delegation is consistent with the January 1, 2011 Administrative Services
17   Agreement between BCBS and the Boeing Company, which provided BCBS with the

18   “discretionary authority to administer claims in accordance with [the Plan] and to make initial

19   claim determinations concerning the availability of Plan benefits and final review and benefit

20   determinations for appealed Claims.” (Dkt. No. 29-11 at 53.) It is also consistent with the

21   Summary Plan Description, notifying Plan participants that BCBS handles “the day-to-day

22   administration of the plan” including “mak[ing] benefit decisions” and “process[ing] claim

23   appeals.” (Dkt. No. 29-9 at 24.)

24

25           2
             The Court may consider evidence outside of the administrative record to determine the
     appropriate standard of review. See Tremain v. Bell Industries, Inc., 196 F.3d 970, 977 (9th Cir.
26   1999).

     ORDER
     C20-0115-JCC
     PAGE - 4
 1          Plaintiff argues that any such delegation, to the extent it was effective, did not extend to

 2   the IRO who provided the external review in this case. (Dkt. No. 35 at 15.) Therefore, according

 3   to Plaintiff, the Court must review the overall denial decision de novo. (Id.) The Court disagrees.

 4   As it has previously indicated, an affirmation of an internal benefit decision by an external IRO

 5   only serves to validate the internal decision. Peter B. v. Premera Blue Cross, 2017 WL 4843550,

 6   slip op. at 5 (W.D. Wash. 2017). The external review process does not convert this Court’s

 7   review of a Plan Administrator or designee’s discretionary decision to a de novo review. See Yox

 8   v. Providence Health Plan, 659 F. App’x 941, 944 (9th Cir. 2016) (reviewing a decision by a
 9   plan administrator that was upheld by an IRO for an abuse of discretion). To conclude otherwise
10   would render Firestone deference meaningless, in light of the Affordable Care Act’s requirement
11   for external reviews. See Group Health Plans and Health Insurance Issuers: Rules Relating to
12   Internal Claims and Appeals and External Review Processes, 76 Fed. Reg. 37,208, 37,210–11
13   (June 24, 2011) (to be codified at 45 C.F.R. pt. 147.)
14          The Court FINDS that in this instance the Plan Administrator effectively delegated its
15   discretionary authority for making benefit determinations to BCBS. Accordingly, the Court will
16   review BCBS’s benefit determinations for an abuse of discretion.
17          B. Review of BCBS’s Denial Decisions
18          The dispositive issue here is whether it was reasonable for BCBS to conclude that it was

19   not medically necessary to transport D.O. by air ambulance from Clinica Delgado to Jackson

20   Memorial Hospital between July 21 and July 22, 2016. See Firestone Tire & Rubber Co. v.

21   Bruch, 489 U.S. 101, 111 (1989) (applying a reasonableness calculus to an abuse of discretion

22   review). A decision is unreasonable if it is “(1) illogical, (2) implausible, or (3) without support

23   in inferences that may be drawn from the facts of the record.” Salomaa v. Honda Long Term

24   Disability Plan, 642 F.3d 666, 676 (9th Cir. 2011). In assessing the reasonableness of a decision,

25   the Court “consider[s] all of the relevant circumstances in evaluating the decision by the plan

26   administrator” or its designee. P. Shores Hosp. v. United Behavioral Health, 764 F.3d 1030,


     ORDER
     C20-0115-JCC
     PAGE - 5
 1   1041 (9th Cir. 2014). If the Court is “left with a definite and firm conviction that . . . a mistake

 2   has been committed,” it must find that there was an abuse of discretion. Id. (quoting United

 3   States v. Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009)).

 4          The Plan provided coverage for air ambulance services when all of the following

 5   requirements were met: Ground ambulance is not available; the patient’s condition is unstable

 6   and requires rapid transport; and, in a medical emergency, transport from one hospital to another

 7   is necessary because “the first hospital does not have the required services or facilities to treat

 8   [the patient’s] condition.” (Dkt. No. 29 at 94.) In its two reviews of its initial denial decision,
 9   BCBS concluded that there was no evidence in the record suggesting that there were treatments
10   that D.O. required, and would be an appropriate candidate for, that were unavailable at Clinica
11   Delgado but would be available at Jackson Memorial Hospital. (Dkt. No. 29-7 at 45–49, 29-9 at
12   47–50.) Instead, BCBS concluded that the transfer was done primarily in response to the family’s
13   preference for D.O. to be cared for in the United States. (Id.)
14          In reaching its decision, BCBS relied on a number of facts contained in D.O.’s medical
15   records. This included Jackson Memorial Hospital’s intake form, which indicated, as the sole
16   basis for D.O.’s transfer from Peru, his ex-wife’s preference “to move his care to the U.S.
17   because she could not speak Spanish and did not understand the plan of care” in Peru. (See Dkt.
18   No. 29-1 at 149.) In fact, medical records from Clinica Delgado indicate that, at the time of

19   transfer, D.O. was in the intensive care unit but was improving and that he was in a “delicate

20   state” and his condition “could deteriorate” during transportation. (Dkt. No. 29-2 at 87.)

21          While D.O.’s treating physician at Clinica Delgado did, after the fact, 3 indicate that the

22   facility would not be able to provide D.O. with a liver transplant or extra-corporeal membrane

23
            3
24             Defendants contend that this statement was prepared for purposes of Plaintiff’s benefit
     denial appeal months after D.O. was transferred and that there is no reference to the need for
25   such treatments in Clinica Delgado’s contemporaneous medical records for D.O. (Dkt. No. 30 at
     6; see Dkt. No. 29 at 72 (letter from Dr. Camare at Clinica Delgado referring to the transfer in
26   the past tense).)

     ORDER
     C20-0115-JCC
     PAGE - 6
 1   oxygenation, and that this could be a basis for the transfer, the IRO opined that D.O. was not a

 2   candidate for either treatment, given his condition at the time of transport. (Dkt. No. 29-11 at 36–

 3   37.) Moreover, Plaintiff concedes that D.O. “was not considered for an ECMO or liver transplant

 4   procedure at Jackson Memorial.” (Dkt. No. 36 at 10.)

 5           It appears to this Court that D.O.’s plan of care once at Jackson Memorial Hospital was

 6   comparable to that in Peru. (Id. at 150.) Plaintiff’s briefing on this issue is telling. It does not

 7   describe, with any specificity, how the treatment that D.O. actually received at Jackson

 8   Memorial materially differed from what he received at Clinica Delgado. (See generally Dkt. No.
 9   35 at 23, 36 at 7–9, 40 at 6–7.) Instead, it discusses D.O.’s care at Jackson Memorial in general
10   terms. (See Dkt. No. 36 at 9 (describing “intensive and specialized care,” “critical care
11   management,” and “aggressive treatments”).) Nevertheless, despite the care D.O. received upon
12   his arrival, Jackson Memorial’s records indicate that, after just a few days, the treating
13   physicians concluded that “meaningful recovery is not expected” and his treatment shifted to
14   “palliative services” with a “focus on comfort measures” in accordance with his “DNR” and his
15   family’s decision. (Dkt. No. 29-2 at 4–5, 9.)
16           BCBS’s initial and subsequent determinations that D.O.’s air ambulance flight from Peru
17   to the United States was not medically necessary and was, instead, primarily to satisfy the wishes
18   of D.O.’s representative in Peru at the time, were neither illogical, implausible, or without

19   support from the facts in the record.

20           Accordingly, summary judgment is GRANTED to Defendants on the claims contained in

21   Plaintiff’s complaint.

22           C. Motions to Seal

23           Parties may seek to file a document under seal pursuant to Local Civil Rule 5(g). While

24   there is a strong presumption of public access to the Court’s files, a document that a party seeks

25   to attach to a dispositive motion may be filed under seal so long as the party shows “compelling

26   reasons” to do so. See Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1178–81 (9th


     ORDER
     C20-0115-JCC
     PAGE - 7
 1   Cir. 2006). Here, Defendant moves to maintain the administrative record in this case under seal

 2   on the basis that it contains sensitive personal health information protected by the Health

 3   Insurance Portability and Accountability Act of 1996. (Dkt. No. 28.) Similarly, Plaintiff moves

 4   to maintain under seal additional medical records that it obtained through a third-party subpoena

 5   and filed with the Court as a supplement to the administrative record. (Dkt. No. 33.) There are

 6   sufficiently compelling reasons to maintain all of this information under seal that outweigh the

 7   public’s interest in their disclosure. See Karpenski v. Am. Gen. Life Cos., LLC, 2013 WL

 8   5588312, slip. op. at 1 (W.D. Wash. 2013). Accordingly, the parties’ motions to seal are
 9   GRANTED.
10   III.   CONCLUSION

11          For the foregoing reasons, Defendants’ motion for summary judgment (Dkt. No. 30) is

12   GRANTED, Plaintiff’s motion for summary judgment (Dkt. No. 35) is DENIED, and the parties’

13   motions to seal (Dkt. Nos. 28, 33) are GRANTED. The Clerk is DIRECTED to maintain Docket

14   Numbers 29 and 34 under seal. The case is DISMISSED with prejudice.

15          DATED this 24th day of May 2021.




                                                          A
16

17

18
                                                          John C. Coughenour
19                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     C20-0115-JCC
     PAGE - 8
